Case: 2:20-cv-01346-ALM-MRM Doc #: 5 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 24




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

KHAFANIL. FOSTER,

                         Petitioner,                   :      Case No. 2:20-cv-1346

        - vs -                                                DistrictJudgeAlgenon L. Marbley'
                                                              Magistrate Judge Michael R. Merz

OHIO ADULT PAROLE AUTHORITY,


                         Respondent.


        ORDER ADOPTING REPORT AND RECOMMENDATIONS



        This habeas corpus case is before the Court on the Report and Recommendations ofUnited

States Magistrate Judge Michael R. Merz to whom the case was referred pursuant to 28 U.S.C. §

636 (b). The Report was filed and served on Petitioner on March 23,2020. Petitioner was advised

that any objections he might have were required to be filed not later than seventeen days thereafter,

to wit, by April 9, 2020. No objections have been filed and the time for doing so has expired.

Accordingly the Magistrate Judge's Report is ADOPTED.                            In accordance with his

recommendation, it is hereby ORDERED that the above-captioned case be dismissed vsdthout

prejudice to its refiling after Petitioner has exhausted available state court remedies. The Clerk

shall enter judgment accordingly.

        Because reasonable jurists would not disagree with this conclusion. Petitioner is denied a

certificate of appealability and the Court certifies to the Sixth Circuit that any appeal would be



' The case was reassigned to the Chief Judge because of the death of The Honorable George S. Smith, the District
Judge to whom the case was originally assigned (EOF No. 4).

                                                       1
Case: 2:20-cv-01346-ALM-MRM Doc #: 5 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 25




objectively fiivolous and should not be permittedto proceed informa pauperis.



April     2020.


                                                          AlgohdroL. Marbley^Clncf Judge
